    Case: 1:19-cv-00425 Document #: 51 Filed: 07/16/20 Page 1 of 5 PageID #:401




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Cassidy J. Green (126286),                     )
                                               )
                    Plaintiff,                 )
                                               )             Case No. 19 C 0425
      v.                                       )
                                               )             Judge Edmond E. Chang
                                               )
LaSalle Co. Sheriff Dept., et al.,             )
                                               )
                    Defendants.                )

                                        ORDER

       Cassidy J. Green, currently a prisoner at Pinckneyville Correctional Center,
brought this pro se civil-rights action, 42 U.S.C. § 1983, challenging various aspects
of his detention at the LaSalle County Jail in April 2018. Pending is the third
amended complaint, R. 43, for initial review.

       Under 28 U.S.C. §§ 1915(e)(2) and 1915A(a), the Court is required to screen
pro se prisoners’ complaints and dismiss them if they are frivolous or malicious, fail
to state a claim on which relief may be granted, or seek monetary relief against a
defendant who is immune from such relief. See Jones v. Bock, 549 U.S. 199, 214
(2007); Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). Under Federal Rule of
Civil Procedure 8(a)(2), a complaint must include “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short
and plain statement under Rule 8(a)(2) must “give the defendant fair notice of what
the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (citation omitted). Under federal notice-pleading standards, a
plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. Put differently, a “complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
550 U.S. at 570). “In reviewing the sufficiency of a complaint under the plausibility
standard, [courts] accept the well-pleaded facts in the complaint as true.” Alam v.
Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013). Courts also construe pro se
complaints liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

       In this case, Green alleges that, on the night of April 25, 2018, he was placed
in a padded cell at the LaSalle County Jail. R. 43 at 13. Green had been in the hospital
before returning to the Jail. Id. at 14-15. According to Green, Sergeant Farro
    Case: 1:19-cv-00425 Document #: 51 Filed: 07/16/20 Page 2 of 5 PageID #:402




“ordered” him to be placed in this cell despite the fact that Green still needed medical
attention or a medical evaluation. Id. at 15.

        Green remained in the padded cell for five days. Id. at 16. According to Green,
the cell’s conditions were inadequate: he did not have “adequate access to drinking
water[,] as the padded cell did not have a sink”; he was “forced to sleep on the floor,
as the padded cell is barren and lacks structural support for a mattress”; he was
denied “basic hygiene items, such as soap, toothbrush, toothpaste, toilet paper, towels
or otherwise”; he was “forced to eliminate in a 1x1 grate located in the corner of the
cell, which was only flushed at the discretion of the guards”; he was “forced to hold
his bowel movements for days on end, as the padded cell lacks an actual toilet” (and
this led to abdominal pain and constipation); he had no cleaning supplies, “despite
cell floor having feces spread throughout from prior residents”; he was exposed to
“continual frigid temperatures, as the padded cell … lacks an adequate ventilation
system”; and he was “subjected to (24) hour a day constant illumination thereby
making it difficult to decipher day from night.” Id. at 17-19. Green alleges that he
“alerted, notified, or grieve[d] the aforementioned issues” to jail staff at different
times throughout the five-day period, but his complaints were ignored or disregarded.
Id. at 20.

      In the third amended complaint, Green names as defendants the following: the
LaSalle County Sheriff’s Department, Jacqueline Farro, Ypolito Salinas, Elizabeth
Diaz, Deputy Burns, Deputy Cavanaugh, Deputy Bradley, Corporal Walcynski, Jerry
Rimmele, and jail nurse “Diana Doe.” Id. at 2.

         Accepting the allegations as true, the complaint arguably states a federal
claim. The Fourteenth Amendment’s Due Process Clause prohibits subjecting pretrial
detainees to conditions so adverse that they amount to punishment. Smith v. Dart,
803 F.3d 304, 309 (7th Cir. 2015). To assert a claim, a detainee must allege that (1)
he was housed under conditions that deprived him of “the minimal civilized measure
of life’s necessities”; and (2) Jail officials acted in an objectively unreasonable manner
under the circumstances, including that they “possessed a purposeful, a knowing, or
possibly a reckless state of mind” with regard to the conditions. Id. at 309 n.2; see also
Miranda v. County of Lake, 900 F.3d 335, 353 (7th Cir. 2018) (applying Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2473 (2015), to pretrial detainee’s medical-care claim);
Darnell v. Pineiro, 849 F.3d 17, 34-35 (2d Cir. 2017) (applying Kingsley to claims of
unconstitutional jail conditions).

       The allegations about the poor conditions in the padded cell (that he endured
over the course of five days) are sufficient to meet the first element of a Due Process
jail-conditions claim, that is, the conditions fell below minimal civilized necessities.
Even if a single condition standing alone would pass constitutional muster, “some
conditions of confinement may establish a violation in combination when each alone
would not do so,” and conditions that may not be sufficiently serious for a short period

                                            2
    Case: 1:19-cv-00425 Document #: 51 Filed: 07/16/20 Page 3 of 5 PageID #:403




of time, “can become a violation … if endured over a significant time.” Gray v. Hardy,
826 F.3d 1000, 1005 (7th Cir. 2016) (internal citations and quotation marks omitted).

       On the second element, although it is a close call, Green has sufficiently alleged
that the individual Defendants acted with the requisite state of mind. It is true that
the allegations are vaguely worded and group the Defendants together. But, read
expansively, Green is alleging that, at various times during the five-day period, he
complained to officers Farro, Salinas, Diaz, Burns, Cavanaugh, Bradley, Walcynski,
and Rimmele about the conditions, yet they ignored or disregarded his complaints.

       That means that Defendants Farro, Salinas, Diaz, Burns, Cavanugh, Bradley,
Walscynski, and Rimmele must respond to the third amended complaint. Nothing in
this order, which is based on review of the third amended complaint without benefit
of the adversarial process, precludes any legal argument that the Defendants may
advance.

      Having said that, all remaining claims and defendants are dismissed. Green
may not proceed against the LaSalle County Sheriff’s Department. First, Green lists
the Sheriff’s Department in the caption of the amended pleading, but makes no
mention of it in the body of the complaint. A plaintiff “cannot state a claim against a
defendant [merely] by including the defendant’s name in the caption” of the
complaint, as Green has done here. Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir.
1974); see also Black v. Lane, 22 F.3d 1395, 1401 & n.8 (7th Cir. 1994) (“Where a
complaint alleges no specific act or conduct on the part of the defendant and the
complaint is silent as to the defendant except for his name appearing in the caption,
the complaint is properly dismissed.”). In any event, Green seems to have named this
particular Defendant simply because it employs the individual Defendants. But a
governmental entity “cannot be held liable solely because it employs a tortfeasor.”
Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690-91 (1978). So any claim
against the LaSalle County Sheriff’s Department is dismissed.

       Next, Defendant “Diana Doe” is dismissed. This individual appears to be a
nurse, and is mentioned only once in the body of the pleading. It is unclear how this
individual—as a member of the Jail’s medical staff—was (or would have been)
involved with the conditions in Green’s cell. Section 1983 creates a cause of action
based on personal liability and predicated on fault, so a defendant must be alleged to
have caused or participated in a constitutional deprivation. Kuhn v. Goodlow, 678
F.3d 552,556 (7th Cir. 2012); Pepper v. Vill. of Oak Park, 430 F.3d 809, 810 (7th Cir.
2005). As discussed earlier, the complaint is focused on the jail officers who allegedly
knew about the poor conditions (and failed to address them). Even if this nurse knew
about the conditions in Green’s cell, there are no factual allegations from which to
infer that she had any authority to remedy them. This defendant too is dismissed.




                                           3
    Case: 1:19-cv-00425 Document #: 51 Filed: 07/16/20 Page 4 of 5 PageID #:404




       As a final point on the screening review, Green might be trying to raise a stand-
alone medical claim in the third amended complaint. In the introduction, he mentions
that he was transferred to the Jail from a hospital and that Jail staff knew (or should
have known) that he needed medical attention or a “medical evaluation[.]” R. 43 at
15. But the amended pleading is devoid of any factual information whatsoever related
to his medical needs or medical care. So to the extent Green is attempting to raise a
medical claim in this lawsuit, those sparse statements are too vague to adequately
state a claim. See Twombly, 550 U.S. at 555 (explaining that a plaintiff’s “[f]actual
allegations must be enough to raise a right to relief above the speculative level” and
also must be enough to “give the defendant fair notice of what the claim is and the
grounds upon which it rests.”); Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)
(observing that some factual allegations are too sketchy to give defendants sufficient
notice of the claim).

       The Court directs the Clerk of Court to issue summonses for service of the
complaint on Defendants Farro, Salinas, Diaz, Burns, Cavanugh, Bradley,
Walcynski, and Rimmele. The Court directs the Clerk to mail Green four blank USM-
285 (Marshals Service) forms (for Defendants Burns, Cavanaugh, Bradley,
Walcynski. The docket reflects that Green has completed and returned service forms
for Defendants Farro, Salinas, Diaz, and Rimmele, and the Marshals Service shall
use the completed forms [see 45, 45-1, 45-2, 45-7] to effect service on these particular
individuals.1 The Court advises Green that a completed USM-285 form is required
for service on each Defendant. The Marshals Service will not attempt to serve the
Defendants unless the required forms are received. So Green must complete and
return a service form (as set forth above), and failure to do so may result in dismissal
of the unserved Defendant.

       The Court appoints the U.S. Marshals Service to serve Defendants Farro,
Salinas, Diaz, Burns, Cavanugh, Bradley, Walcynski, and Rimmele. The Court
directs the Marshal to make all reasonable efforts to serve Defendants. For any
former employee of the LaSalle County Jail who can no longer be found at the work
address provided by Green, jail officials must furnish the Marshals Service with the
Defendant’s last-known address. The Marshals Service will use the information only
for purposes of effectuating service or to show proof of service, and any documentation

       1The  docket reflects that Green also completed and returned service forms for
Defendants Burns, Cavanaugh, Bradley, and Walcynski. But it seems that Green does not
know the first names of these particular Defendants (and has thus referred to them, in part,
as “John”). To avoid confusion (and any potential problems with service), Green must
complete new USM-285 forms for Defendants Burns, Cavanaugh, Bradley and Walcynski
and return them to the Court. Green should simply refer to these individuals, as he has done
in the body of the instant complaint, as Deputy Burns, Deputy Cavanaugh, Deputy Bradley
and Corporal Walcynski. When completing the USM-285 forms for these individuals. Green
should provide as much identifying information (such as work shift, physical description,
badge number) as possible to assist the Marshals Service.
                                             4
    Case: 1:19-cv-00425 Document #: 51 Filed: 07/16/20 Page 5 of 5 PageID #:405




of the address shall be retained only by the Marshals Service. Address information
will not be maintained in the Court file nor disclosed by the Marshals Service, except
as necessary to serve Defendant. The Court authorizes the Marshals Service to send
a request for waiver of service consistent with Federal Rule of Civil Procedure 4(d)
before attempting personal service. The U.S. Marshals Service shall use the USM-
285 forms on file for Defendants to Farro, Salinas, Diaz, and Rimmel (Dkts. 45, 45-1,
45-2, 45-7) to serve those particular individuals.

       The Court instructs Green to file all future papers concerning this action with
the Clerk of this Court in care of the Prisoner Correspondent. Every document
submitted by Green must include a certificate of service indicating the date on which
Green gave the document to prison authorities for mailing. Any letters or other
documents sent directly to a judge or that otherwise fail to comply with these
instructions may be disregarded by the Court or returned to Green. Green is advised
that he must promptly submit a change-of-address notification if he is transferred to
another facility or released. Failure to do so may lead to dismissal of this action for
failure to comply with a Court order and for want of prosecution.

        Lastly, Green’s renewed motion for attorney representation, R. 44, is denied
without prejudice. The document is missing the signature page. “Every pleading,
written motion, and other paper” filed in court “must be signed … by a party
personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). Also, the case is s still
in its early stages, and all that is required now of Green is to return USM-285 forms
for particular Defendants. He can do that on his own (he already did so for other
Defendants).

       To track the progress of service and the return of the pending USM-285 forms
only (no appearance is required, the case will not be called), the status hearing of July
17, 2020 is reset to August 28, 2020 at 8:30 a.m.

                                                       ENTERED:


                                                             s/Edmond E. Chang
                                                       Honorable Edmond E. Chang
                                                       United States District Judge

DATE: July 16, 2020




                                            5
